J. S06032/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

PRINGLE ELECTRIC, INC.,                   :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                          Appellant       :
                                          :
                     v.                   :
                                          :
SNEAKER VILLA, INC. DOING                 :          No. 2736 EDA 2019
BUSINESS AS VILLA AND DTLR, INC.          :
DOING BUSINESS AS VILLA                   :


                 Appeal from the Order Entered August 6, 2019,
              in the Court of Common Pleas of Philadelphia County
                         Civil Division at No. 1904M0014


BEFORE: LAZARUS, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                      FILED JULY 08, 2020

        Pringle Electric, Inc., appeals from the August 6, 2019 order, entered in

the Court of Common Pleas of Philadelphia County, sustaining the preliminary

objections of Sneaker Villa, Inc., d/b/a Villa, and DTLR, Inc., d/b/a Villa

(collectively “Villa”), and dismissing appellant’s mechanics’ lien claim.1 We

reverse.

        The record reveals the following: On April 17, 2019, appellant filed a

mechanics’ lien claim alleging that it subcontracted with Arizona Designs

Project Management, LLC (“ADMP”), to provide electrical work for a new

Sneaker Villa/DTLR store located at 1231 North Broad Street in Philadelphia.




1   See 49 P.S. § 1101 et seq.
J. S06032/20

(Appellant’s mechanics’ lien claim at ¶¶ 2, 3, 7-10; Exhibit A.)       The claim

identifies the “[o]wners” as “Sneaker Villa, Inc., d/b/a Villa, and DTLR, Inc.,

d/b/a Villa.” (Id. at ¶¶ 6, 8.) Appellant completed its work on November 15,

2018. (Id. at ¶ 7.) On March 6, 2019, appellant sent formal notice of its

intention to file a mechanics’ lien claim. (Id. at ¶ 15; Exhibit B.)

      Appellant further alleged that it performed electrical work and supplied

the labor, materials, and equipment to perform the work. (Id. at ¶¶ 10, 11,

12; Exhibit A at 1, 4-8.2) The total contract price for the electrical work was

$61,470.    (Id., Exhibit A at 8.)    Appellant claims it did not receive full

payment, and a balance of $29,4813 remains due and owing. (Id. at ¶¶ 13,

14.) The property subject to the lien is described as the real property located

at 1231 North Broad Street, being utilized as a Sneaker Villa retail store. (Id.

at ¶ 18.)

      On May 13, 2019, Villa responded by filing preliminary objections to the

claim. Appellant filed a timely answer. On August 6, 2019, the trial court

issued an order sustaining Villa’s preliminary objections.     Appellant timely

appealed. On September 4, 2019, the trial court ordered appellant to file a




2 Exhibit A to appellant’s mechanics’ lien claim does not contain pagination.
Therefore, for the ease of discussion, we have assigned each page a
corresponding number.

3 We note that based on the figures set forth in appellant’s formal notice of
intention to file a mechanics lien claim, the amount owed appellant is $24,481,
as initially set forth in the notice. (See appellant’s formal notice, 4/6/19 at
¶ 3.)


                                      -2-
J. S06032/20

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Appellant timely complied. The trial court then filed its Rule 1925(a) opinion.

      Appellant raises the following issues for our review:

            [1.]   Did the trial court err in sustaining the
                   preliminary objections and finding that
                   [appellant] should seek collection of the sums
                   sought in the mechanics’ lien claim via a breach
                   of contract action, rather than the lien?

            [2.]   Should the trial court have overruled the first
                   preliminary objection, arguing [either Sneaker
                   Villa or DTLR] was not an “owner” and also
                   arguing the fee owner was a necessary
                   defendant?

            [3.]   Should the trial court have overruled the second
                   preliminary    objection,    arguing    lack  of
                   specificity?

            [4.]   Should the trial court have overruled the third
                   preliminary objection, arguing lack of service?

            [5.]   Should the trial court have overruled the fourth
                   preliminary objection, arguing excess curtilage?

Appellant’s brief at 5-6 (extraneous capitalization omitted).

      Our scope of review in determining whether the trial court properly

sustained preliminary objections is as follows:

            [This] court must examine the averments in the
            complaint, together with the documents and exhibits
            attached thereto in order to evaluate the sufficiency
            of the facts averred.

            Our inquiry goes only to determining the legal
            sufficiency of appellant’s complaint and we may only
            decide whether sufficient facts have been pleaded
            which would permit recovery if ultimately proven. We
            must be able to state with certainty that upon the


                                     -3-
J. S06032/20


            facts averred, the law will not permit recovery by the
            plaintiff.

            This Court will reverse the trial court’s decision only
            where there has been an error of law or abuse of
            discretion.     Further, when the sustaining of
            preliminary objections results in the denial of a claim
            or the dismissal of a suit in a mechanics’ lien
            proceeding, preliminary objections should be
            sustained only where the case is clear and doubtless.

Denlinger, Inc. v. Agresta, 714 A.2d 1048, 1050 (Pa.Super. 1998)

(citations and quotation marks omitted).

            Mechanics’ liens were unknown at common law and
            are entirely a creature of statute. Such liens are
            designed to protect persons who, before being paid
            (or fully paid), provide labor or material to improve a
            piece of property. The [m]echanics’ [l]ien [l]aw . . .
            was intended to protect the prepayment labor and
            materials that a contractor invests in another’s
            property. Mechanics’ liens accomplish this goal by
            giving lienholders security for their payment
            independent of contractual remedies.

Bricklayers of Western Pennsylvania Combined Funds, Inc. v. Scott’s

Development Co., 90 A.3d 682, 690 (Pa. 2014) (citations omitted).

            [E]very improvement and the estate or title of the
            owner in the property shall be subject to a lien, to be
            perfected as herein provided, for the payment of all
            debts due by the owner to the contractor or by the
            contractor to any of his subcontractors for labor
            or materials furnished in the erection or construction,
            or the alteration or repair of the improvement[.]

49 P.S. § 1301(a) (emphasis added). An “[owner] means an owner in fee, a

tenant for life or years or one having any other estate in or title to property.”

49 P.S. § 1201(3). “[A] subcontractor is generally understood to be a person



                                      -4-
J. S06032/20

or business who performs for and takes from the prime contractor a specific

part of the labor or material requirements of the original contract.”

Pennsylvania Combined Funds, 90 A.3d at 691 (citation and quotation

marks omitted). See also 49 P.S. § 1201(5).

      Mechanics’ liens and assumpsit actions are cumulative remedies. See

49 P.S. § 1702. As this court noted: “there may not only be a mechanics’

lien filed against the owner and contractor, and that prosecuted to judgment,

but a personal action may be brought on his personal liability on the contract.”

Matternas v. Stehman, 642 A.2d 1120, 1124 (Pa.Super. 1994) (citation

omitted).   “It sometimes happens that out of the same transaction there

arise[s] rights both in personam and in rem.          In such case, a judgment

in rem does not merge the action in personam on the original claim, and

does not constitute a bar to an action thereon.” Id. at 1125, quoting

47 AmJur2d, Judgments § 1074 at 136 (footnotes omitted, italics added).

      Here, the trial court sustained the preliminary objections because:

            [a]ppellant and [Villa] were parties in a contract to
            perform work at the [p]roperty. Pursuant to 49 P.S.
            §1101, . . . lien proceedings are not intended to settle
            contractual obligations.       Therefore, this court
            sustained [Villa’s] preliminary objections on the basis
            that the [c]laim was not the proper avenue by which
            these contractual obligations should be settled.

Trial court opinion, 10/7/19 at 2-3. The trial court relied on this court’s opinion

in Matternas v. Stehman, 642 A.2d 1120 (Pa.Super. 1994). (Trial court’s




                                       -5-
J. S06032/20

order, 8/6/19 at n.1; trial court opinion, 10/7/19 at 2-3.) The trial court’s

reliance on Matternas is misplaced.4

        Accepting the averments in appellant’s mechanics’ lien claim as fact,5

the only contract appellant asserts is with ADPM,6 the general contractor.

Further, a mechanics’ lien claim is the proper remedy for appellant, as

subcontractor, to lien the owners’7 property to secure recovery for the labor,

material, equipment, services and work it provided to ADPM. See 49 P.S.

§§ 1201(3), 1201(5), 1301(a). Additionally, appellant’s claim comports with

the requirements of 49 P.S. § 1503.

        As mechanics’ liens claims and contract actions are cumulative

remedies, regardless of whether or not appellant had a contractual

relationship with Villa, appellant was entitled to file a mechanics’ lien claim.




4 In Matternas, this court held that a consent order concluding a mechanic’s
lien proceeding, brought by a building contractor against the property owners,
did not collaterally estop the property owners from bringing a subsequent
assumpsit action seeking damages for breach of the contract because there
was no basis to regard any issue as having been settled by the consent order.

5 See Philadelphia Const. Services, LLC v. Domb, 903 A.2d 1262, 1266
(Pa.Super. 2006) (noting that in ruling on preliminary objections to a
mechanics’ lien claim, the trial court is required to accept the averments in
appellant’s claim as fact).

6   See appellant’s mechanics’ lien claim, 4/17/19 at ¶¶ 2, 3, 8, 9, 15; Exhibit A.

7  There is no dispute that Villa, as lessee of 1231 North Broad Street in
Philadelphia, was the owner of the property for purposes of the mechanics’
lien law.


                                        -6-
J. S06032/20

     Thus, the trial court erred in concluding, as a matter of law, that

appellant’s only remedy was a breach of contract action.

     Order reversed. Case remanded. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/8/2020




                                    -7-